DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1-5, 7, and 10 are hereby examined on their merits. Claims 6, 8, and 9 are withdrawn as being directed towards non-elected inventions but may be considered for rejoinder if generic claim 1 is found allowable.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0079741 to Makinouchi in view of NPL “Scanning fiber endoscopy with highly flexible, 1 mm catheterscopes for wide-field, full-color imaging” to Lee.
Regarding Claim 1, Makinouchi discloses an optical scanning imaging/projection apparatus (Abstract, Fig. 8) comprising:
a light source that is configured to output illumination light (light source 51, Fig. 8) and projection light (light source 20, Fig. 8; par. 0066), said projection light being in the visible range (intended to be viewable by human eye, visible light range is projected, par. 0030);
an optical scanner (scanning unit 22, Fig. 8) that is configured to scan the illumination light and the projection light, which are output from the light source, along a predetermined scanning trajectory (both the illumination light and projection light utilize the same optical scanner 22 along predetermined scanning trajectories to cover the same region of tissue, par. 0117, 0144-0149; the predetermined scan trajectory is a raster scan, as shown in Fig. 2 utilizing the scanning mirrors 24, 26 to increment horizontally and vertically as in Fig. 9 first two rows, utilizing horizontal and vertical drive units HSS 25, VSS 27 respectively);
a switch (control device 6, fig. 8) that is configured to switch the output from the light source so that the illumination light and the projection light are alternatively output (timing diagram shown in Fig. 9 indicating illumination light and projection light are alternatively output; par. 0139-0148 describes the timing diagram and process of switching);

a storage that is configured to store data in which an intensity of the observation light detected with the optical detector is associated with information indicating a detection position on the scanning trajectory (image memory 57, fig. 8; pixels as in Fig. 2 are each associated with intensity detected and HSS/VSS scan position, par. 0133, 0136-0137); and
a projection light controller (projection unit 5 including timing generation circuitry 43, image processing circuit 41, modulation circuit 42, interface 40, fig. 8) that is configured to control an intensity of the projection light to be applied to each position on the scanning trajectory (par. 0122-0123), wherein 
the projection light controller comprises one or more processors, the one or more processors are configured to control the intensity of the projection light on the basis of the data stored in the storage (based on the image data gray-scale intensity values, par. 0122-0123).
However, while Makinouchi teaches an endoscope scanning device (Fig. 11) for insertion into the body, Makinouchi does not teach wherein the optical scanner is provided at a distal end portion of an elongated insertion portion to be inserted into a body, the optical scanner being configured to radiate, on body tissue, the illumination light and the projection light output from the light source by using an optical fiber scanner that vibrates a tip of an optical fiber along a predetermined scanning trajectory. 
Lee teaches an overview of scanning approaches to endoscopy and discusses some of the drawbacks to the mirror scanning of Makinouchi (MEMS mirror, par. 0066) 

    PNG
    media_image1.png
    324
    627
    media_image1.png
    Greyscale

As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the mirror scanning mechanism of Makinouchi with the single resonant fiber scanner of Lee in order to provide an endoscope with both small diameter and high resolution to predictably address the known drawbacks of mirror scanners outlined by Lee.
Regarding Claim 2, Makinouchi further discloses wherein the switch switches between the illumination light and the projection light every frame cycle unit (the timing diagram in Fig. 9 represents frame cycle rate, the switching may occur within each frame or in sequential frames, par. 0151-0153).

Regarding Claim 4, Makinouchi further discloses wherein the light source outputs, as the illumination light, excitation light that excited fluorescence contained in the subject (par. 0087-0088), and the optical detector is equipped with an excitation light cut filter that blocks the excitation light and transmits the fluorescence, and detects the fluorescence that has passed through the excitation light cut filter (filters, par. 0089). However, this teaching is with respect to the embodiment of Fig. 1, not explicitly the embodiment of Fig. 8. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize the fluorescence imaging light source and filter of embodiment of Fig. 1 in the embodiment of Fig. 8 as taught by Makinouchi to be advantageous for highlighting various tissue constituents (e.g. lipid, water, other fluorescent substances of interest, par. 0091). 
Regarding Claim 5, Makinouchi further discloses wherein the light source outputs infrared light as the illumination light (par. 0125).
Regarding Claim 7, Makinouchi further teaches wherein the storage stores the order in which the observation light is detected with the optical detector as the information indicating the detection position, and arrays the intensity of the observation light in accordance with the order within the data, and the one or more processors control the intensity of the projection light according to the order of the intensity of the 
Regarding Claim 10, Makinouchi further discloses wherein an endoscope apparatus is configured to acquire an endoscopic image of the subject [utilizing the optical scanning image/projection apparatus of claim 1] (Fig. 11 endoscope, par. 0159-0161 may utilize any of the embodiments, e.g. Fig. 1 or Fig. 8 as disclosed, also may be used in other types of endoscopes, par. 0161).

Response to Arguments



Applicant’s arguments with respect to claim(s) 1-3, 5, 7, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A newly added reference (Lee) is being applied to teach the amended feature of the optical fiber scanner that vibrates a tip of an optical fiber in combination with Makinouchi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10859816, 10754143, 10758112, 10151914, 10151916 to Fujinuma and Mori teach optical fiber resonant scanners in endoscope probes but are not available as prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799